Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10, 12-15, 17-18, and 20-21 allowable. The restriction requirement among Species A (Figs 1A-7B), Species B (Figs 8A-8B), Species C (Figs 9-17), and Species D (Figs 18-29), as set forth in the Office action mailed on 11/02/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/02/20 is partially withdraw.  The restriction requirement between Species A (Figs 1A-7B), Species B (Figs 8A-8B), and Species D (Figs 18-29) is not withdrawn and the applicant elected Species A (Figs 1A-7B) without traverse. However, the restriction requirement between Species A (Figs 1A-7B) and Species C (Figs 9-17) is withdrawn. Claim 12, directed to Species C (Figs 9-17) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Vellano on 11/08/2021.
The application has been amended as follows: 

Amendments to the Claims:

Cancel claims 1-9.

10. (Currently Amended) The secure product dispenser assembly of claim 18 [[9]], further comprising an extension configured to elevate [[a]] the second end of the base portion to enable the plurality of units of product to be gravity-fed from the second end of the base portion toward the first end of the base portion.


 
12. (Rejoined-Currently Amended) The secure product dispenser assembly of claim 18 [[9]], wherein the exterior surface of the dispenser portion is 

13. (Currently Amended) The secure product dispenser assembly of claim 18 [[9]], further comprising a pushing element configured to push the plurality of units of product from [[a]] the second end of the base portion toward the first end of the base portion 

14. (Original) The secure product dispenser assembly of claim 13, wherein the pushing element comprises a spring.

15. (Currently Amended) The secure product dispenser assembly of claim 18 [[9]], wherein the top portion is configured to be adjusted relative to the base portion to accommodate units of product of varying heights.



17. (Currently Amended) The secure product dispenser assembly of claim 18 [[9]], wherein the dispenser portion comprises a plurality of surface features configured to interact with one or more catch elements to enable incremental rotation of the dispenser portion.

18. (Currently Amended) A secure product dispenser assembly comprising:
	a base portion comprising a first end, [[and]] a second end, a first side, an opposing second side, and a bottom coupled to the first side and the second side;
wherein the base portion is  [[and]] configured to accept a plurality of units of product;



a top portion configured to adjustably couple to the base portion; 
a dispenser portion coupled to a front end of the top portion above the first end of the base portion 
wherein the first end of the base portion defines a dispensing area 
of the plurality of units of product from the dispensing area of the plurality of units of product from the dispensing area 
wherein in the open position, the dispenser portion inhibits removal of more than one unit of product of the plurality of units of product from the dispensing area; 

	wherein the secure product dispenser assembly further comprises a length, a width, and an adjustable height;
wherein the dispenser portion comprises an exterior surface; 

wherein when the dispenser portion is in the open position:
  the exterior surface of the dispenser portion spans across at least a portion of the width of the secure product dispenser assembly and the exterior surface of the dispenser portion is positioned between one unit of product from the plurality of units of product and a respective remaining plurality of units of product from the plurality of units of product to block the respective remaining plurality of units of product from moving into the dispensing area.

Cancel claim 19. 

20. (Currently Amended) The secure product dispenser assembly of claim 18, wherein the top portion is configured to adjustably couple to the first side of the base portion at a first interface, and wherein the top portion is configured to adjustably couple to the second side of the base portion at a second interface.

21. (Currently Amended) The secure product dispenser assembly of claim 18, wherein the base portion further comprises one or more friction reducing elements configured to reduce surface friction between the plurality of units of product and the bottom of the base portion.

Amendments to the Specification:

 [0035] As can be seen in these figures, the exemplary embodiment of the secure
product dispenser assembly 100 allows products (e.g., a first product having a neck 12
and a base 14 and a second product 16) to be loaded into a retail display for viewing and access by the customer. The exemplary secure product dispenser assembly 100 includes a first (left) divider 110, a second (right) divider 120, a base portion or tray 130 

[0036] Since each of the dividers 110, 120 have substantially the same features, the
following discussion and the Figures illustrate those features of the first (left) divider 110. For example, the exemplary first (left) divider 110 can be injection molded from a clear material and includes a divider top portion 112, a divider bottom portion 115 115 base portion or tray 130.

[0040] The exemplary first (left) divider 110 also includes a security dispensing handle mount 113 for receiving and mounting to the security dispensing handle 200, which, in one exemplary embodiment, is injected molded from an opaque material to include a one-way snap fit connection to the security dispensing handle mounts 113 of both dividers 110, 120 so that the dispenser portion or security dispensing handle 200 cannot be removed from the dividers 110, 120 without breaking the dispenser portion or security dispensing handle 200 or the dividers 110, 120.

dispenser portion or security dispensing handle 200 is rotated (e.g., using its gripping element 210) to the open position (e.g., in clockwise direction), the first product 10 in the row of products can be removed from the secure product dispenser assembly 100, but the dispenser portion or security dispensing handle 200 and the divider lips 114, 124 prevent any products 16 from being removed from the secure product dispenser assembly 100 while the dispenser portion or security dispensing handle 200 returns to its home or closed position. The second product 16 contacts the exterior surface or outer ring 204 of the dispenser portion or security dispensing handle 200 preventing the dispenser portion or security dispensing handle 200 only permits the removal of a single product 10 at a time from the secure product dispenser assembly 100. The exterior surface or outer ring 204 spans across the width of the secure product dispenser assembly 100 when the dispenser portion or security dispensing handle 200 is in the open position. 

[0055] Referring to FIGs. 11-12, and 14 the top portion 670 further comprises a security dispenser handle coupler 672 that is configured to receive and pivotally couple a dispenser portion or security dispensing handle 680. In an embodiment, the dispenser portion or security dispensing handle 680 is injection molded from a transparent or opaque material to include a one-way snap-fit connection with the top portion 670 so that the dispenser portion or security dispensing handle 680 cannot be removed from the top portion 670. In another embodiment the security dispenser handle coupler 672 may comprise a separate fastener. As shown, the dispenser portion or security dispenser portion or security dispensing handle 680 further comprises [[a]] an exterior surface or lip 684. As shown in FIGs. 11-13, the dispenser portion or security dispensing handle 680 comprises a substantially circular shape and the exterior surface or lip 684 extends partially around the circumference of the dispenser portion or security dispensing handle 680. In a preferred embodiment, the exterior surface or lip 684 extends around approximately half of the circumference of the dispenser portion or security dispensing handle 680.

[0057] Referring to FIG. 13, the secure product dispenser assembly 600 is depicted
in the open position. Rotation of the security dispensing handle 680 about an axis of
rotation R (FIG. 13) rotates the lip 684 such that the product 10a can be removed from the dispensing position 636 of the front end 602 of the tray 630. The rotation of the lip 684 thereby prevents removal of product 16a, which is retained by the lip 684, the top portion 670, the tray 630, and the first and second dividers 610, 620. In the open position, only the product positioned in the dispensing position 636 (FIG. 11) may be removed from the secure product dispenser 600. The exterior surface or lip 684 spans across at least a portion of the width of the secure product dispenser 600 when the dispenser portion or security dispensing handle 680 is in the open position. In an embodiment, the rotation of the security dispensing handle 680 may cause interaction 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DEVIN K BARNETT/           Examiner, Art Unit 3631